DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit configured to acquire”, “counting unit configured to integrate”, “coordinate acquisition unit configured to acquire”, “transformation unit configured to transform”, “ detection unit configured to detect”, “estimation unit configured to estimate”, “determination unit configure to determine” and 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshitake et al. (US 2015/0199698).
Regarding claim 1, Yoshitake et al. discloses a people flow analysis apparatus comprising: 
an acquisition unit configured to acquire positions of persons from each of a plurality of images captured by a plurality of image capturing devices (“The plurality of camera devices 102 and the image control device 101 are installed in a store 100. The store 100 may be a retail outlet, such as a supermarket, a home improvement store, a convenience store, a department store, a grocery store, and a mart, for illustrative but not limitative purposes. The store 100 may be a facility which people enter and exit, such as a hospital, a city hall, or a station, and may be any facility in which there is a need for analysis of the staying behavior of people” at paragraph 0081); 
a counting unit configured to integrate the positions of the persons in each of the plurality of images and count the number of persons on a region-by-region basis (“The management device 200 receives the state information transmitted from the image control device 101. The management device 200 generates stay information from the received state information, and saves the stay information in the store information storage device 300” at paragraph 0097, line 1; “The display control device 400 classifies the numbers of customers staying in respective areas within a store by using the acquired stay information, and displays a map screen including a store layout diagram in which the respective areas are displayed using display styles in accordance with the classification results” at paragraph 0099, line 5); and 

Regarding claim 2, Yoshitake et al. discloses an apparatus wherein the acquisition unit includes 
a coordinate acquisition unit configured to acquire image coordinates of persons in each of the plurality of images captured by the plurality of image capturing devices (“Thus, first, the image control device 101 extracts the portion of the person's head from an image based on the video data. One example of the method for extracting the portion of the person's head may be to extract a silhouette of the person's head by applying an edge extraction process or the like to the video data. Then, the image control device 101 extracts a peak position of the extracted head portion as the position of the top of the person's head” at paragraph 0089, line 1), and 
a transformation unit configured to transform the image coordinates of the persons acquired by the coordinate acquisition unit (“Then, the image control device 101 subtracts a length corresponding to a general human height in the image based on the video data from the extracted position of the top of the person's head in the vertical direction in the image based on the video data. Then, the image control device 101 calculates the position obtained as a result of subtraction as the position of the person's toes on the video data. Then, the image control device 101 identifies the actual position on the floor corresponding to the calculated position of the person's toes on the image 
Regarding claim 3, Yoshitake et al. discloses an apparatus wherein, in the common coordinate system, the counting unit integrates position coordinates of the persons in each of the plurality of images to perform counting (“The display control device 400 classifies the numbers of customers staying in respective areas within a store by using the acquired stay information, and displays a map screen including a store layout diagram in which the respective areas are displayed using display styles in accordance with the classification results” at paragraph 0099, line 5).
Regarding claim 5, Yoshitake et al. discloses an apparatus wherein the display unit displays the density of the persons on the basis of the counted number of persons (“Upon receipt of information regarding the numbers of stayers in the respective areas within the display target store from the acquisition unit 403, the output data generation unit 402 classifies the numbers of customers staying in the respective areas by using the determined threshold values. Then, the output data generation unit 402 determines a display style for each area from among a plurality of display styles (such as colors or patterns) in accordance with the classification result, and displays on the display 405 a map screen on which the customer's staying behaviors in the respective areas are 
Regarding claim 6, Yoshitake et al. discloses an apparatus wherein the display unit displays a color or a pattern corresponding to the density of the persons (“Upon receipt of information regarding the numbers of stayers in the respective areas within the display target store from the acquisition unit 403, the output data generation unit 402 classifies the numbers of customers staying in the respective areas by using the determined threshold values. Then, the output data generation unit 402 determines a display style for each area from among a plurality of display styles (such as colors or patterns) in accordance with the classification result” at paragraph 0133, line 1).
Regarding claim 9, Yoshitake et al. discloses an apparatus wherein the acquisition unit includes a detection unit configured to detect the persons in the images (“The image control device 101 performs person detection using the video data” at paragraph 0086, line 1).
Regarding claim 18, Yoshitake et al. discloses a people flow analysis system comprising: 
the people flow analysis apparatus according to claim 1 (See claim 1 above); and 
a plurality of image capturing devices each capturing a corresponding one of a plurality of areas (“Each of the camera devices 102 is mounted on the ceiling or wall surface or the like in the store 100 so that, for example, the angle of view of the camera device 102 may include at least the floor of the store 100. Each of the camera devices 102 captures an image of a person or persons present in the store 100. Each of the 
Regarding claim 19, Yoshitake et al. discloses a people flow analysis method comprising: 
acquiring position coordinates of target objects from each of a plurality of images captured by a plurality of image capturing devices (“The plurality of camera devices 102 and the image control device 101 are installed in a store 100. The store 100 may be a retail outlet, such as a supermarket, a home improvement store, a convenience store, a department store, a grocery store, and a mart, for illustrative but not limitative purposes. The store 100 may be a facility which people enter and exit, such as a hospital, a city hall, or a station, and may be any facility in which there is a need for analysis of the staying behavior of people” at paragraph 0081); 
transforming the acquired position coordinates of the target objects into coordinates (“Then, the image control device 101 subtracts a length corresponding to a general human height in the image based on the video data from the extracted position of the top of the person's head in the vertical direction in the image based on the video data. Then, the image control device 101 calculates the position obtained as a result of subtraction as the position of the person's toes on the video data. Then, the image control device 101 identifies the actual position on the floor corresponding to the calculated position of the person's toes on the image based on the video data, and detects the identified position on the floor as a staying location” at paragraph 0089, line 8) in a common coordinate system (“The staying location may be represented by using, for example, two-dimensional coordinate data that is defined by a two-dimensional 
integrating, in the common coordinate system, the position coordinates of the target objects in each of the plurality of images (“The display control device 400 classifies the numbers of customers staying in respective areas within a store by using the acquired stay information, and displays a map screen including a store layout diagram in which the respective areas are displayed using display styles in accordance with the classification results” at paragraph 0099, line 5); 
counting the number of target objects on the basis of the integrated position coordinates of the target objects (“The management device 200 receives the state information transmitted from the image control device 101. The management device 200 generates stay information from the received state information, and saves the stay information in the store information storage device 300” at paragraph 0097, line 1; “The display control device 400 classifies the numbers of customers staying in respective areas within a store by using the acquired stay information, and displays a map screen including a store layout diagram in which the respective areas are displayed using display styles in accordance with the classification results” at paragraph 0099, line 5); 
acquiring positions of persons from each of the plurality of images captured by the plurality of image capturing devices (positions of each person are known); 
integrating the positions of the persons in each of the plurality of images to count the number of persons on a region-by-region basis (the people in each region are counted accordingly as described above); and 

Regarding claim 20, Yoshitake et al. discloses a non-transitory computer readable medium storing a program causing a computer to function as units of the people flow analysis apparatus according to claim 1 (“In addition, an embodiment of the present disclosure may provide a computer-readable recording medium (such as a flexible disk, a hard disk, a compact disc ROM (CD-ROM), a magneto-optical (MO) disc, a digital versatile disc (DVD), a DVD-ROM, a DVD-RAM, a BD (Blu-ray Disc), or a semiconductor memory) having the computer program or the digital signal recorded thereon. An embodiment of the present disclosure may also provide the digital signal recorded on the above-described recording medium” at paragraph 0306).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoshitake et al. and Yu et al. (US 2017/0345181).
Yoshitake et al. discloses the elements of claim 1 as described above.
Yoshitake et al. does not explicitly disclose that coordinates in the common coordinate system are world coordinates, and the transformation unit transforms the position coordinates of the persons into world coordinates using calibration parameters for associating the image coordinates in each of the plurality of images with world coordinates.
Yu et al. teaches an apparatus in the same field of endeavor of video-based people tracking, wherein coordinates in the common coordinate system are world coordinates, and the transformation unit transforms the position coordinates of the persons into world coordinates using calibration parameters for associating the image coordinates in each of the plurality of images with world coordinates (“In addition, as to the already-installed first video acquiring module 21, coordinate parameters such as its actual height from a reference plane and its angle and so on are determined. A plurality of reference points on a predetermined reference plane are selected, as shown in FIG. 3A, the predetermined reference plane may be the ground plane, the larger the quantity of the selected reference points is (e.g., larger than or equal to 5), the higher the accuracy is. Transforming relationship between a camera coordinate system of the first video acquiring module 21 and a world coordinate system is determined based on coordinate information of the selected plurality of reference points. Through the selected plurality of reference points, a transforming matrix from the camera coordinate system to the world coordinate system, i.e., transforming relationship between the camera 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the coordinate transform as taught by Yu et al. in the system of Yoshitake et al. as a way to establish the common coordinate system accordingly.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoshitake et al. and Mayuzumi (US 2016/0241789).
Regarding claim 7, Yoshitake et al. discloses the elements of claim 1 as described above.
Yoshitake et al. does not explicitly disclose that the display unit displays the position of each of the plurality of images capturing devices on the map.
Mayuzumi teaches an apparatus in the same field of endeavor video surveillance monitoring, wherein the display unit displays the position of each of the plurality of images capturing devices on the map (“The map illustrated in FIG. 3 includes camera symbols (cameras) 301a to 301g. Each camera symbol indicates the installation position and installation direction of each camera 301 disposed in the store. Further, the map includes a register counter 302 and commodity shelves 303a to 303f” at paragraph 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a camera mapping as taught by Mayuzumi in the 
Regarding claim 8, the Yoshitake et al. and Mayuzumi combination discloses an apparatus wherein the display unit displays an image-capturing area of each of the plurality of images capturing devices on the map (“A view field range 304 indicates the view field of the camera 301c. The map can indicate another view field range of a different camera” Mayuzumi at paragraph 0037, line 1).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoshitake et al. and Oya (JP2014-006586, utilizing a machine translation).
Regarding claim 10, Yoshitake et al. discloses the elements of claim 1 as described above.
Yoshitake et al. does not explicitly disclose that the acquisition unit includes an estimation unit configured to estimate the number of target objects in each of the plurality of images.
Oya teaches an apparatus in the same field of endeavor of people counting, wherein the acquisition unit includes an estimation unit configured to estimate the number of target objects in each of the plurality of images (“the moving object detection (first measurement), which estimates the number of human bodies from the area of the foreground area occupied by the moving objects” at paragraph 0033, line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the congestion estimation as taught by Oya in the 
Regarding claim 11, the Yoshitake et al. and Oya combination discloses an apparatus wherein the acquisition unit includes a determination unit configured to determine a people crowded state on a region-by-region basis, and determines whether to use the estimation unit on the basis of the people crowded state (“The human body detection method and the moving body detection method set a predetermined threshold value Th regarding the amount of congestion. 305 Then, when the amount of congestion is less than the threshold value Th, the method by human body detection is used, and when it is Th or more, the method by moving object detection is used to obtain the number of people existing in each region” Oya at paragraph 0026, line 1).
Regarding claim 12, the Yoshitake et al. and Oya combination discloses an apparatus wherein the acquisition unit determines, on the basis of the people crowded state, whether to use the estimation unit or to use the detection unit (“The human body detection method and the moving body detection method set a predetermined threshold value Th regarding the amount of congestion. 305 Then, when the amount of congestion is less than the threshold value Th, the method by human body detection is used, and when it is Th or more, the method by moving object detection is used to obtain the number of people existing in each region” Oya at paragraph 0026, line 1).
Regarding claim 13, the Yoshitake et al. and Oya combination discloses an apparatus wherein the determination unit includes a detection unit configured to detect, from the image (“In the number measurement using the human body detection, first, the .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoshitake et al. and Caicedo Fernandez et al. (US 20190045180).
Yoshitake et al. discloses the elements of claim 1 as described above.
Yoshitake et al. does not explicitly disclose that the counting unit normalizes the number of target objects counted on the image-capturing area basis on the basis of overlapping of image-capturing areas of the plurality of images capturing devices.
Caicedo Fernandez et al. teaches an apparatus in the same field of endeavor of people counting, wherein the counting unit normalizes the number of target objects counted on the image-capturing area basis on the basis of overlapping of image-capturing areas of the plurality of images capturing devices (“For example, if the reported presence metric(s) from each sensor unit 3 comprise a yes/no indication of whether or not they detected a person 8, plus an associated location vector indicating where the person was detected, then the processing apparatus 20 can determine when a result from two different sensor unit 3 is within an overlap region (e.g. A in the example of FIG. 3) and occurs at approximately the same location. This may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the overlap checking as taught by Caicedo Fernandez et al. in the system of Yoshitake et al. to avoid double counting where two sensors may overlap in surveillance.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoshitake et al. and Papke et al. (US 2011/0228984).
Regarding claim 15, Yoshitake et al. discloses the elements of claim 1 as described above.
Yoshitake et al. does not explicitly disclose that the acquisition unit further acquires the amount of travel of a target object from each of a plurality of images captured at different times by the plurality of images capturing devices.
Papke et al. teaches an apparatus in the same field of endeavor of video surveillance, wherein the acquisition unit further acquires the amount of travel of a target object from each of a plurality of images captured at different times by the plurality of images capturing devices (“FIG. 4 shows an area 400. Video was taken of area 400 over a period of time by camera 135 and analyzer 130 processed this video to identify events. A first object 410 and a second object 420a and 420b have been 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the track analyzer as taught by Papke et al. in the system of Yoshitake et al. to clearly indicate the activity of the persons being surveilled and associate them with their actions accordingly.
Regarding claim 16, Yoshitake et al. discloses the elements of claim 1 as described above.
Yoshitake et al. does not explicitly disclose a degree-of-motionlessness calculation unit configured to calculate the degree of motionlessness of the persons on the region-by-region basis by using at least one of a result obtained by the acquisition unit and a result obtained by the counting unit from a plurality of images captured at different times by the plurality of images capturing devices.

a degree-of-motionlessness calculation unit configured to calculate the degree of motionlessness of the persons on the region-by-region basis by using at least one of a result obtained by the acquisition unit and a result obtained by the counting unit from a plurality of images captured at different times by the plurality of images capturing devices (“heatmap module 166 may assign colors or shades based on length and/or frequency of occupancy of a spot or location. For instance, regions of area 800b may be assigned a relatively darker color or shade where dwelling by people has occurred, such as region 811, while areas where no dwelling by people has occurred may be assigned a relatively lighter color or shade (e.g., white), such as region 812” at paragraph 0102, line 13; the system is able to determine the dwell time of each person in a given surveillance area and assign the colors to the length of dwell time accordingly as shown in Figure 8B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a dwell time calculation as taught by Papke et al. for the stay system of Yoshitake et al. to be able to indicate areas of the monitored area that draw the most attention.
Regarding claim 17, the Yoshitake et al. and Papke et al. combination discloses an apparatus wherein the display unit displays on the map a motionlessness state on the basis of the degree of motionlessness (“heatmap module 166 may assign colors or shades based on length and/or frequency of occupancy of a spot or location. For instance, regions of area 800b may be assigned a relatively darker color or shade 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KATRINA R FUJITA/Primary Examiner, Art Unit 2662